DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 01/21/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of Group I, claims 1-11, 19 and 20 with traverse, in the reply filed on 01/21/2022 is acknowledged. The applicant also amended independent claims 1 and 12 and requested to prosecute all the claims. After reviewing the amendments of claims 1 and 12, the office decided to withdraw the restriction/requirements of 11/26/2021 and prosecute all the claims.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16 and 18 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 16, the instant claim recites limitation in view of claim 15, which depends on claim 12, where claim 16 recites “a second electrode" (claim 16, line 12).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “second electrode” (claim 12, line 11) is being recalled or a new “second electrode” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single second electrode and the examiner shall consider accordingly.
Claim 18 depends on claim 16, as such, has all the limitations of claim 16. Thus, claim 18 is also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009251486 A (Yukito) and further in view of US 2016/0126225 A1 (Huang).
Regarding claim 1, Yukito discloses, an array substrate (21; image display device) comprising: a base substrate (2) having a plurality of pixel regions (6) (Fig. 1; [0042] - [0044]); and 


    PNG
    media_image1.png
    492
    796
    media_image1.png
    Greyscale

wherein at least one of the plurality of pixel regions (6) has a groove (29) at a peripheral portion thereof and a light shielding portion (30) located in the groove (29) (Fig. 1; [0047]),
wherein a height of a bottom surface of the groove (29) in a direction perpendicular to a surface of the base substrate (2) is lower (it is obvious from Fig. 1) than a height of a light emitting layer (16) of the light emitting device in a direction perpendicular to the surface of the base substrate (2) (Fig. 1; [0044] - [0047]), 
wherein the light emitting device (as annotated on Fig. 1) comprises a first electrode (12), the light emitting layer (16), and a second electrode (17) sequentially disposed from bottom to top (Fig. 1; [0047] - [0049]), and 
wherein the electrodes (13 and 17) reside in the groove (29) (Fig. 1; [0047]).  
Note: Yukito teaches in para. [0047] with reference to Fig. 1 that groove 29, second electrode 17 and auxiliary electrode 13 form a light shielding groove 30 that blocks light emitted from the organic layer 16 and directed toward the transistor 7 of the adjacent pixel 6.
But Yukito fails to teach explicitly, wherein the light emitting layer extends into the groove.  
However, in analogous art, Huang discloses, wherein the light emitting layer (210; light-emitting stacking layer; Fig. 1B; [0027]) extends into the groove (310; trenches; Fig. 1B; [0030]).  
	Note: Huang teaches in Fig. 1B, para. [0029] that one side of light-emitting stacking layer 210 extends to the trench 310. Thus, Huang teaches the limitation.

    PNG
    media_image2.png
    489
    550
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yukito and Huang before him/her, to modify the teachings of a display device using organic light emitting In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Yukito discloses, the array substrate according to claim 1, wherein the second electrode (17) has an extension portion extending into the groove (29), and wherein the extension portion of the second electrode (17) functions as the light shielding portion (Fig. 1; [0047]).  
Note: Yukito teaches in para. [0047] with reference to Fig. 1 that groove 29, second electrode 17 and auxiliary electrode 13 form a light shielding groove 30 that blocks light emitted from the organic layer 16 and directed toward the transistor 7 of the adjacent pixel 6.

Regarding claim 3, the combination of Yukito and Huang discloses, the array substrate according to claim 2, wherein the light emitting layer (210; Fig. 1B; [0027]; Huang Reference) and the second electrode (17; Fig. 1; [0047]; Yukito Reference) are coextensive and cover the groove (29) (Fig. 1; [0047]; Yukito Reference). See claim 1 for 103 rationale.

Regarding claim 4, Yukito discloses qualitatively with respect to annotated Fig. 1, the array substrate according to claim 3, wherein a distance D between a bottom surface of the groove (29) and a bottom surface of the first electrode (12) in a direction perpendicular to the surface of the base substrate (2) is in a range of 
    PNG
    media_image3.png
    45
    173
    media_image3.png
    Greyscale
, wherein B is a thickness of the light emitting layer (16), and wherein A (distance between pixels 6) is a distance between the plurality of pixel regions (6) in a direction parallel (horizontal) to the surface of the base substrate (2) (Fig. 1; [0043] – [0050]).  

    PNG
    media_image4.png
    492
    796
    media_image4.png
    Greyscale

But the combination of Yukito and Huang fails to teach quantitatively that this range 
    PNG
    media_image3.png
    45
    173
    media_image3.png
    Greyscale
holds.
However, the examiner notes that the above limitation involving the range 
    PNG
    media_image3.png
    45
    173
    media_image3.png
    Greyscale
 belongs to a specific device. The height and distances B, D and A depend on the characteristics of the materials used in the display device including the organic light emitting layer and the electrodes along with their light shielding capabilities. Thus, the “inequality” 
    PNG
    media_image3.png
    45
    173
    media_image3.png
    Greyscale
 would vary depending on the characteristics of the materials used in the display device. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this “inequality” is intrinsic to the claimed device. Thus, the limitation is considered taught by Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Yukito discloses, the array substrate according to claim 1, wherein the groove (29) is disposed in the base substrate (2, including other intervening layers in between) (Fig. 1; [0042] - [0044]).  

Regarding claim 6, Yukito discloses, the array substrate according to claim 1, wherein the array substrate (21) further comprises a dielectric layer (8 and 11; insulating and planarization films; Fig. 1; [0005] – [0006]) between the light emitting device (light emitting device, as annotated; Fig. 1) and the base substrate (2), and wherein the groove (29) is disposed in the dielectric layer (8 and 11) (Fig. 1; [0042] - [0044]).  

    PNG
    media_image4.png
    492
    796
    media_image4.png
    Greyscale


Regarding claim 7, the combination of Yukito and Huang discloses, the array substrate according to claim 3, wherein the array substrate (21) further comprises a pixel defining layer (13; Fig. 1; auxiliary electrode 13 can act as a pixel defining layer) between adjacent pixel regions (6), and wherein the light emitting layer (light emitting layer; using the teaching from Huang) and the second electrode (17) further cover the pixel defining layer (13) (Fig. 1; [0044] – [0049]; Yukito Reference). See claim 1 for 103 rationale.

Regarding claim 11, Yukito discloses, a display device comprising the array substrate (21; image display device; Fig. 1; [0042] – [0045]) according to claim 1 (see rejection of claim 1).  

Regarding claim 19, Yukito discloses, the array substrate according to claim 2, wherein the groove (29) is disposed in the base substrate (2, including other intervening layers in between) (Fig. 1; [0042] - [0044]).  

Regarding claim 20, Yukito discloses, the array substrate according to claim 3, wherein the groove (29) is disposed in the base substrate (2, including other intervening layers in between) (Fig. 1; [0042] - [0044]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yukito and Huang as applied to claim 1 and further in view of US 2019/0088185 A1 (Zhang).
Regarding claim 8, the combination of Yukito and Huang fails to teach explicitly, the array substrate according to claim 1, wherein the at least one-pixel region comprises a white sub-pixel region, and wherein the plurality of pixel regions further comprises a color sub-pixel region adjacent to the white sub-pixel region.  
However, in analogous art, Zhang discloses, the array substrate according to claim 1, wherein the at least one-pixel region (11; pixel unit; Fig. 1; [0045]) comprises a white sub-pixel region (12; white sub-pixel), and wherein the plurality of pixel regions (plurality of pixel units 11; Fig. 1; [0040]) further comprises a color sub-pixel region (red, green or blue sub-pixel; Fig. 1) adjacent to the white sub-pixel region (12) (Fig. 1; [0044] – [0045]).  

    PNG
    media_image5.png
    726
    538
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yukito, Huang and Zhang before him/her, to modify the teachings of a display device using plurality of pixel units as taught by Yukito and to include the teachings of a display device using white, red, green and blue sub-pixels as taught by Zhang since display device comprises all different sub-pixels, white, red, green and blue to reproduce colored pictures and absent this important teaching in Yukito, a person with ordinary skill in the art would be motivated to reach out to Zhang while forming a display device of Yukito. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yukito, Huang and Zhang as applied to claim 8 and further in view of evidentiary reference (teaching) US 2020/0006702 A1 (Sonoda).
Regarding claim 9, Yukito discloses, the array substrate according to claim 8, wherein the second electrode (17) includes a high transmittance electrode since the array substrate is a top emission type display (Fig. 1; [0007]). 
Thus, the combination of Yukito, Huang and Zhang does not require reflective type second electrode since the display is a top-emission type display.
	Note: The examiner notes that since the display device of Yukito does not require a reflective second electrode, the device does not need to be modified.
However, the examiner brought in a teaching reference to show that it is possible to have a bottom-emission type display wherein the second electrode includes a reflective electrode. Sonoda teaches, the second electrode (23) includes a reflective electrode (Fig. 1; [0072]). Thus, the combination of Yukito, Huang, Zhang and Sonoda teaches the limitation.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yukito, Huang and Zhang as applied to claim 9 and further in view of US 2016/0313604 A1 (Yin).
Regarding claim 10, the combination of Yukito, Huang and Zhang discloses, the array substrate according to claim 9, wherein the light emitting layer (16; Fig. 1; [0047] - [0049]; Yukito Reference) is capable of emitting white light (through white sub-pixel 12; Fig. 1; [0044] – [0045]; Zhang Reference), and 
But the combination of Yukito, Huang and Zhang fails to teach explicitly, wherein the color sub-pixel region further comprises a color resist disposed between the base substrate and a dielectric layer.  
However, in analogous art, Yin discloses, wherein the color sub-pixel region (four-color (RGBW) pixel display; Fig. 2; [0026]) further comprises a color resist (18; Fig. 2; [0028]);

    PNG
    media_image6.png
    293
    635
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yukito, Huang, In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Yukito, Huang, Zhang and Yin fails to teach, the color resist would be disposed between the base substrate and a dielectric layer.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0075] that the claimed placement of color resist layer is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed placement). Also, the applicant has not shown that the claimed placement produce a result that was new or unexpected enough to patentably distinguish the claimed .

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009251486 A (Yukito) and further in view of US 2016/0126225 A1 (Huang).
Regarding claim 12, Yukito discloses, a method for fabricating an array substrate (21; image display device), the method comprising: 
providing a base substrate (2) having a plurality of pixel regions (6) (Fig. 1; [0042] - [0044]); and 
forming a groove (29) in a peripheral portion of at least one of the plurality of pixel regions (6) (Fig. 1; [0042] - [0044]);
forming a light emitting device (as annotated on Fig. 1) on the base substrate (2) and in the plurality of pixel regions (6) (Fig. 1; [0042] - [0044]), 

    PNG
    media_image1.png
    492
    796
    media_image1.png
    Greyscale

forming a light shielding portion (30) located in the groove (29) (Fig. 1; [0047]),
wherein a height of a bottom surface of the groove (29) in a direction perpendicular to a surface of the base substrate (2) is lower (it is very clear from Fig. 1) than a height of a light emitting layer (16) of the light emitting device in a direction perpendicular to the surface of the base substrate (2) (Fig. 1; [0044] - [0047]), 
wherein the light emitting device (as annotated on Fig. 1) comprises a first electrode (12), the light emitting layer (16), and a second electrode (17) sequentially disposed from bottom to top (Fig. 1; [0047] - [0049]), and 
wherein the electrodes (13 and 17) reside in the groove (29) (Fig. 1; [0047]).  
Note: Yukito teaches in para. [0047] with reference to Fig. 1 that groove 29, second electrode 17 and auxiliary electrode 13 form a 
But Yukito fails to teach explicitly, wherein the light emitting layer extends into the groove.  
However, in analogous art, Huang discloses, wherein the light emitting layer (210; light-emitting stacking layer; Fig. 1B; [0027]) extends into the groove (310; trenches; Fig. 1B; [0030]).  
	Note: Huang teaches in Fig. 1B, para. [0029] that one side of light-emitting stacking layer 210 extends to the trench 310. Thus, Huang teaches the limitation.

    PNG
    media_image2.png
    489
    550
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yukito and Huang before him/her, to modify the teachings of a display device using organic light emitting elements with electrodes in the groove to shield light from one LED to the other as taught by Yukito and to include the teachings of display device using organic light In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 13, Yukito discloses, the method for fabricating an array substrate according to claim 12, wherein forming the groove comprises forming the groove (29) into the base substrate (2, including other intervening layers in between) (Fig. 1; [0042] - [0044]).  

Regarding claim 15, Yukito discloses, the method for fabricating an array substrate according to claim 12, wherein forming the groove (29) comprises forming a dielectric layer (8 and 11; insulating and planarization films; Fig. 1; [0005] – [0006]) on the base substrate (2), and forming the groove (29) into the dielectric layer (8 and 11) (Fig. 1; [0042] - [0044]).  


Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims. The examiner notes that claims 16 and 18 are subjected to 112 (b) rejection. As such, claims 16 and 18 are identified as rejected claims in this action.
Regarding claim 14, the closest prior art, JP 2009251486 A (Yukito), in combination with US 2016/0126225 A1 (Huang), US 2019/0088185 A1 (Zhang) and US 2016/0313604 A1 (Yin), fails to disclose, “the method for fabricating an array substrate according to claim 13, wherein forming the light emitting device comprises: 
forming a first conductive layer on the base substrate; 
removing a portion of the first conductive layer between adjacent pixel regions and a portion of the first conductive layer in the groove of the at least one-pixel region, 
wherein a remaining portion of the first conductive layer forms the first electrode of the light emitting device; 
forming a pixel defining layer on a portion of the base substrate between adjacent pixel regions; 
forming the light emitting layer on a surface of the first electrode, a surface of the groove, and a surface of the pixel defining layer; and 
forming the second electrode of the light emitting device on the light emitting layer, 

Regarding claim 16, the closest prior art, JP 2009251486 A (Yukito), in combination with US 2016/0126225 A1 (Huang), US 2019/0088185 A1 (Zhang) and US 2016/0313604 A1 (Yin), fails to disclose, “the method for fabricating an array substrate according to claim 13, wherein forming the light emitting device comprises: 
forming a first conductive layer on the dielectric layer; 
removing a portion of the first conductive layer between adjacent pixel regions and a portion of the first conductive layer in the groove of the at least one-pixel region, 
wherein a remaining portion of the first conductive layer forms the first electrode of the light emitting device; 
forming a pixel defining layer on a portion of the dielectric layer between adjacent pixel regions; 
forming the light emitting layer on a surface of the first electrode, a surface of the groove, and a surface of the pixel defining layer; and 
forming the second electrode of the light emitting device on the light emitting layer, 
wherein a portion of the second electrode located in the groove forms the light shielding portion”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 17, the closest prior art, JP 2009251486 A (Yukito), in combination with US 2016/0126225 A1 (Huang), US 2019/0088185 A1 (Zhang) and US 2016/0313604 A1 (Yin), fails to disclose, “the method for fabricating an array substrate according to claim 15, 
wherein the second electrode includes a reflective electrode, 
wherein the plurality of pixel regions further comprise a color sub-pixel region adjacent to a white sub-pixel region, and 
wherein the method also comprises, prior to forming the dielectric layer, forming, in the color sub-pixel region, a color resist between the base substrate and the dielectric layer, 
wherein the dielectric layer functions as a planarization layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 18 is also objected to because of its dependence on the objected base claim 16.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 9,099,674 B2 (Ha) - An organic light-emitting display device is disclosed including a substrate having a transmitting region and pixel regions separated from each other by the transmitting region. The thin film transistors positioned on the substrate and disposed in the pixel regions. A passivation layer covering the thin film transistors, formed in the transmitting region and the pixel regions, and having a first opening formed in a location corresponding to at least a portion of the transmitting region. Pixel electrodes formed on the passivation layer so as to be electrically connected to the thin film transistors, respectively, located in the pixel regions, and disposed so as to overlap and cover the thin film transistors, respectively.
2. US 7,777,406 B2 (Son) - An OLED display device is disclosed including a substrate, a first passivation layer disposed on the substrate, a first pixel electrode disposed over the first passivation layer, a second passivation layer disposed over the first pixel electrode, a second pixel electrode disposed over the second passivation layer, an organic layer including an emission layer disposed over the second pixel electrode, and a counter electrode disposed over the organic layer.
3. US 2008/0020500 A1 (Park) - A light-emitting display device is disclosed including an insulating substrate having a thin film transistor formed over it. The thin film transistor includes a source electrode and/or a drain electrode. A passivation layer is formed on the insulating substrate over at least a portion of the thin film transistor, and has a via hole formed therein, which electrically contacts either the source electrode or the drain electrode. A pixel electrode is formed in the via hole. A light-blocking layer is formed over an entire upper surface of the passivation layer except for an area corresponding to the pixel electrode. A planarization layer is formed on an upper surface of the light-blocking layer except for an area corresponding to the pixel electrode.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/07/2022